Motion Granted and Order filed December 22, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-01005-CV
                                  ____________

                   IN RE CITY OF GALVESTON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             122nd District Court
                           Galveston County, Texas
                      Trial Court Cause No. 12-CV-0348

                                    ORDER

      On December 19, 2014, relator City of Galveston filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable John Ellisor,
presiding judge of the 122nd District Court of Galveston County, to vacate an
order requiring relator to produce an audio recording to real party in interest Indian
Beach Property Owners’ Association, Inc.

      Relator also has filed with this court a motion for temporary relief. See Tex.
R. App. P. 52.8(b), 52.10. On December 19, 2014, relator asked this court to stay
enforcement of the challenged order pending disposition by this court of relator’s
petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relator’s
request for mandamus relief requires further consideration and that relator will be
prejudiced unless immediate temporary relief is granted. We therefore GRANT
relator’s motion and issue the following order:

      We ORDER any enforcement of the trial court’s order dated December 10,
2014 in trial court cause number 12-CV-0348, styled Indian Beach Property
Owners’ Association, Inc. v. City of Galveston and Judy Shorman, STAYED until
a final decision by this court on relator’s petition for writ of mandamus, or until
further order of this court.

      In addition, the court requests real party in interest Indian Beach Property
Owners’ Association, Inc. to file a response to the petition for writ of mandamus
on or before January 9, 2015. See Tex. R. App. P. 52.4.




                                   PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.



                                          2